Citation Nr: 0634743	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-11 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for depression.  

4.  Entitlement to an increased disability rating for 
service-connected migraine headaches, currently rated as 30 
percent disabling.  

5.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a left inguinal 
hernia repair, currently rated as 0 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from October 1972 
to October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) based upon the appeal of rating decisions of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  Specifically, a February 2003 rating decision 
denied the veteran's claims of entitlement to service 
connection for hepatitis C, entitlement to an increased 
disability rating for service-connected migraine headaches, 
currently rated as 30 percent disabling, and entitlement to 
an increased (compensable) disability rating for service-
connected residuals of a left inguinal hernia repair, 
currently rated as 0 percent disabling.  A November 2004 
rating decision denied the veteran's claims of entitlement to 
service connection for post-traumatic stress disorder, and 
determined that the requisite new and material evidence had 
not been received to reopen a previously denied claim of 
entitlement to service connection for depression.  The 
veteran perfected appeals of the foregoing decisions.  As 
will be explained in detail below, the RO has satisfactorily 
assisted the veteran in the development of his claims.  The 
case is now ready for appellate review.  

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.




FINDINGS OF FACT

1.  Post-traumatic stress disorder is not presently 
demonstrated by the objective evidence of record. 

2.  The RO denied claims of entitlement to service connection 
for depression in April 1996 and December 2001 rating 
decisions.  The veteran did not file timely appeals.  

3.  Evidence received since the December 2001 rating decision 
does not bear directly or substantially upon the specific 
matter of entitlement to service connection for depression 
under consideration, is either cumulative or redundant, it 
does not relate to an unestablished fact necessary to 
substantiate the claim, and it does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for depression.  

4.  The veteran's migraine headaches are manifested by 
characteristic prostrating attacks occurring on an average 
once every two months over the last several months, but the 
attacks are not completely prostrating and productive of 
severe economic inadaptability.

5.  The veteran's residuals of a left inguinal hernia repair 
are manifested by a well-healed slightly visible scar with no 
recurrence of hernia, and without evidence of reducible 
hernia or hernia without true protrusion or related 
genitourinary symptoms.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f) (2006).

2.  Evidence received since the December 2001 final rating 
decision, wherein the RO denied a claim of entitlement to 
service connection for depression, is not new and material, 
and the veteran's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5104, 5107, 5108, 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 
20.1103 (2006).

3.  The criteria for a disability evaluation in excess of 30 
percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.7, 4.124a, Diagnostic Code 8100 
(2006).

4.  The criteria for a compensable rating for residuals of a 
left inguinal hernia repair have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.114, 
Diagnostic Code 7338 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
entitlement to an increased disability rating for service-
connected migraine headaches, entitlement to service 
connection for post-traumatic stress disorder, entitlement to 
an increased (compensable) disability rating for service-
connected residuals of a left inguinal hernia repair, and the 
reopening of a previously denied claim of entitlement to 
service connection for depression on the basis of new and 
material evidence.  The specific allegations of each of the 
claims adjudicated herein will be set out below.  

VA's Duties to Notify and Assist the Claimant

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was done, as duty to assist letter 
in September 2002 and October 2002 preceded the rating 
decision of February 2003, and duty to assist letter in 
August 2004 preceded the rating decision of November 2004.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In the September 2002, October 2002 and August 2004 letters, 
the RO informed the veteran of its duty to assist him in 
substantiating his claims, and the effect of this duty upon 
his claims.  In addition, the veteran was advised, by virtue 
of a detailed February 2004 statement of the case, February 
2005 statement of the case, February 2005 supplemental 
statements of the case, August 2005 supplemental statement of 
the case, and February 2006 supplemental statement of the 
case issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  It is therefore found that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the foregoing statements of the 
case contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2006).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

With respect to the duty to assist the veteran in obtaining 
evidence in support of his claims, it does not appear that 
there are any additional pertinent treatment records or other 
evidence to be requested or obtained.  The RO obtained 
evidence as it was identified by the veteran.  The evidence 
includes service medical records, VA medical record, and 
private medical record.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal 
that either needs to be or can be obtained.  

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in December 2002, 
May 2004, and January 2006, and the examiners rendered 
considered medical opinions regarding the pertinent issues in 
this matter.

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claim for service connection; 
was notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also was notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Thus, it appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record or previously sought, which would need 
to be obtained for a fair disposition of this appeal.  Thus, 
for these reasons, any failure in the timing or language of 
duty-to-assist notice by the RO discussed above constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1359, 
1374 (2004), holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  In March 2006, a 
letter was directed notifying him of such matters.  
Regardless, since the claims for service connection are being 
denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  



Analysis

Service connection post-traumatic stress disorder 

The veteran does not claim that he had post-traumatic stress 
disorder during service, nor is there evidence supporting 
such an allegation.  Rather, it is the veteran's most recent 
contention that he experienced the traumatic event of having 
been raped by three men during basic training in 1972 in 
Louisiana, and that this stressful event is responsible for 
his post-traumatic stress disorder.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  

VA regulations recognize that symptoms attributable to post-
traumatic stress disorder often do not appear in service.  
Service connection for post-traumatic stress disorder 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (presumed 
to include the adequacy of the post-traumatic stress disorder 
symptomatology and the sufficiency of a claimed in-service 
stressor), (2) credible supporting evidence that the claimed 
in-service stressor occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Samuels v. 
West, 11 Vet. App. 433, 435 (1998).  It is noted that prior 
to the initiation of the veteran's claim, 38 C.F.R. 
§ 3.304(f) was revised, effective March 7, 1997.  The 
revisions still require the three essential elements set 
forth above, but with less formal evidentiary requirements.  

With respect to the first element under the old criteria, the 
Court has held that "a clear (that is, unequivocal) post-
traumatic stress disorder diagnosis by a mental-health 
professional must be presumed to have been made in accordance 
with the applicable DSM [Diagnostic and Statistical Manual of 
Mental Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen, 
10 Vet. App. at 139.  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of post-traumatic 
stress disorder would be treated the same as a physical 
illness for purposes of VA disability compensation in terms 
of predisposition toward development of that condition."  Id. 
at 141 (incorporating the "eggshell plaintiff" rule to 
service connection awards).

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  The Court has held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f) (1998); see also Gaines v. West, 11 Vet. App. 
113 (1998) (determination of whether veteran engaged in 
combat with enemy is particularly significant in post-
traumatic stress disorder cases).

If the claimed stressor is related to combat, under the old 
regulation, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
was accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1999).  Under the new regulation, it is 
required that the evidence establishes that the veteran 
engaged in combat with the enemy.  However, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'." Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

The Board notes that the veteran has presented no allegations 
of combat stressors, but instead, has alleged the occurrence 
of stressors in the form of a personal assault during basic 
training in service.  Where the claimed stressor is not 
related to combat, "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot as a matter of 
law, establish the occurrence of a noncombat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  VA 
instituted special evidentiary procedures for post-traumatic 
stress disorder claims based on personal assault.  They are 
contained in VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 
 5.14(c).  The RO followed the guidelines for corroboration 
of all alleged stressors, including those based upon personal 
assault.  

The Board, however, does not reach the question of whether 
the veteran's claimed stressors can be corroborated in 
accordance with 38 C.F.R. § 4.125.  The veteran's claim 
instead turns upon the threshold question of whether there is 
a current diagnosis of post-traumatic stress disorder.  As 
explained in detail below, it is the decision of the Board 
that the weight of the evidence clearly preponderates against 
such a finding.  

As noted previously, service connection for post-traumatic 
stress disorder requires three elements:  (1) a current 
medical diagnosis, (2) credible supporting evidence that the 
claimed in-service stressor occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the in-service stressor.  The Board has reviewed the record 
in its entirety.  

It is important to note that the record contains one VA 
progress note dated in August 2004, reflecting that the 
veteran had a "positive screen" for post-traumatic stress 
disorder, and one VA individual therapy session report dated 
in May 2005, in which a psychology intern conducting the 
interview was unable to determine that the veteran met the 
criteria for post-traumatic stress disorder, but was unable 
to rule it out.  Although the physician's assistant who 
conducted the August 2004 screening indicated a positive 
screen based upon the veteran's affirmative answers to 
certain questions, the conclusion reached by the physician's 
assistant was that the veteran did not meet the criteria for 
post-traumatic stress disorder based upon a previous January 
2001 examination that had been conducted by physician.  The 
resulting diagnostic impression was depression, NOS (not 
otherwise specified).  

By the same token, while the VA psychology intern was unable 
to rule out post-traumatic stress disorder in May 2005, he 
concluded that the veteran did not meet the criteria for the 
diagnosis.  Significantly, the veteran was treated on many 
occasions prior to May 2005, and on several occasions 
subsequent to May 2005; in no instance was a diagnosis of 
post-traumatic stress disorder made.  The diagnoses that were 
made in these instances included anxiety disorder, depressive 
disorder, and polysubstance dependence.  These diagnoses 
predominate throughout the veteran's outpatient treatment 
records.  Post-traumatic stress disorder as a diagnosis does 
not appear.  

In essence, although the claims file contains one instance in 
which post-traumatic stress disorder could not be ruled out, 
such a conclusion is of limited probative value, if any.  The 
preponderating weight of the competent medical evidence leads 
to the conclusion that the veteran does not currently have 
post-traumatic stress disorder.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In other 
words, service connection is granted only for disability, not 
on the basis of the symptoms of a disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303; 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service 
connection cannot be granted for post-traumatic stress 
disorder where, as in the present case, the preponderance of 
the evidence fails to demonstrate that the veteran currently 
has such a disability.  The criteria for a valid claim for 
post-traumatic stress disorder, therefore, have not been met 
in this case.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer at 225 
(1992).  

While the Board is sympathetic to the veteran's assertions 
that he currently has post-traumatic stress disorder, he is 
not qualified to render a medical opinion and his statements 
cannot serve as competent medical evidence of a current 
diagnosis of that disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In the absence of competent medical 
evidence presently demonstrating post-traumatic stress 
disorder, the claim of service connection for that disorder 
must be denied.  38 U.S.C.A. § 5107.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran currently has post-traumatic stress disorder.  
Clearly, the preponderance of the evidence is against the 
claim.  Thus, the Board concludes that the veteran's claim 
for service connection for post-traumatic stress disorder 
must be denied.

New and Material Evidence to
Reopen the Claim of Service Connection for Depression

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for depression.  
The veteran has argued that the claim should be reopened and 
granted because his depression is caused by the pain and 
stress of his service-connected migraine headaches.  

After a review of the evidence of record, the Board finds 
that new and material evidence has not been received to 
reopen the appellant's claim of entitlement to service 
connection for depression.  Therefore, the denial of the 
claim of entitlement to service connection for depression, 
shall remain final.  

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  38 C.F.R. § 3.104(a).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The CAVC has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

In April 1996, the RO denied the veteran's claim of 
entitlement to service connection for depression.  The 
veteran did not submit a timely notice of disagreement within 
one year of the notice that was provided to him of this 
decision, and it became final.  

In a rating decision dated in December 2001, the RO 
determined that the requisite new and material evidence had 
not been received to reopen a previously denied and final 
claim of entitlement to service connection for depression.  
The veteran did not submit a timely notice of disagreement 
within one year of the notice of this decision.  

The December 2001 RO decision, the last time the claim of 
entitlement to service connection for depression was finally 
disallowed on any basis, is final and may not be reopened in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  

Therefore, the appellant's claim for entitlement to service 
connection for depression may be reopened only if new and 
material evidence has been secured or presented since the 
December 2001 RO action.  See Glynn v. Brown, 6 Vet. App. 523 
(1994).

As defined by regulation, new and material evidence 
previously meant evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2006).  
The Board notes, however, that 38 C.F.R. § 3.156(a) has been 
amended and the amendment does apply in this case, as it 
applies to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  The appellant's claim 
to reopen was filed in April 2004.  

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  

The passage of the VCAA did not alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  

Therefore, the former three-step analysis now requires just 
two:  a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

Having carefully reviewed the evidence of record as to the 
appellant's claimed entitlement to service connection for 
depression, in light of the applicable law, the Board finds 
that there has not been received the requisite new and 
material evidence to reopen the claim of entitlement to 
service connection for depression.  

In denying the veteran's request to reopen his previously 
denied claim in December 2001, the RO noted that the claims 
file contained VA medical center treatment records showing a 
diagnosis of depression and dysthymic disorder relating to 
the veteran's complaints of depression.  The RO found, 
however, that since the evidence failed to show complaints, 
treatment, or diagnosis of depression in service, and failed 
to show a relationship between the veteran's depression and 
military service, it was not new and material as to the issue 
of service connection for that disorder.  

The pertinent new evidence received since the denial of the 
veteran's attempt to reopen his claim in December 2001, 
includes his private and VA medical center treatment records 
dated from December 2001 through January 2006, showing the 
continued treatment and diagnosis of various disabilities, 
including depression and dysthymic disorder.  

This newly received evidence is not new and material with 
respect to the claim of entitlement to service connection for 
depression because none of this evidence provides any 
indication that the veteran had complaints, treatment or 
diagnosis for depression in service, or that he has a current 
depression disorder related to service.  

With respect to the veteran's written statements, including 
his assertion that his depression is caused by his service-
connected migraine headaches, the Board first notes that 
additional arguments in support of a claim do not constitute 
new evidence.  Moreover the veteran's allegations are not 
material in that, as a lay person he is not competent to 
offer evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

As to the allegations themselves, the Board notes that the 
claims file does contain the report of a January 2006 VA 
neurological examination that shows that the diagnosis of 
chronic daily tension-type headaches is multifactorial.  The 
examiner cites such factors as the veteran's depression, 
polysubstance abuse, degenerative joint disease, and a facial 
injury as the cause of the veteran's headaches.  There is no 
competent evidence, however, showing that the reverse is true 
as the veteran has alleged, namely, that his service-
connected migraine headaches are either the cause of or 
aggravate his nonservice-connected depression.  

In summary, evidence received since the December 2001 rating 
decision does not bear directly and substantially upon the 
specific matter of entitlement to service connection for 
depression, is either cumulative or redundant as to that 
issue, and does not raise the possibility of proving that the 
veteran's current depression resulted from service.  The 
preponderance of the evidence is against the reopening of 
that claim, and the December 2001 RO decision remains final 
as to it.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 3.159, 
3.304.




Increased Rating - Migraine Headaches

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability. 38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), it was held 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
In this case, the severity of the veteran's service-connected 
disability has remained basically unchanged during the 
pendency of the appeal.  

Service connection is currently in effect for migraine 
headaches, rated 30 percent disabling under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Separate 
diagnostic codes identify the various disabilities.  
Pertinent regulations do not require that all cases show all 
the findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).

Diagnostic Code 8100 contemplates migraines and a 10 percent 
rating is assigned for migraine headaches with characteristic 
prostrating attacks averaging one in 2 months over last 
several months.  A 30 percent rating is assigned for 
migraines with characteristic prostrating attacks occurring 
on an average once a month over last several months.  A 50 
percent rating is assigned for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

The veteran filed the current claim in September 2002.  VA 
Medical Center treatment records dated from September 2002 to 
January 2006, reveal periodic treatment for complaints of 
severe migraine headaches mostly at night, with reported 
frequency being from 12 headaches per month to one to two 
headaches every night.  In a September 2004 progress note, 
the veteran reported that his headaches were milder and more 
controllable with the medication, Indomethacine.  In December 
2004, the veteran was reported to have stated that his 
headaches had completely resolved.  Following examination, 
the diagnosis was migraine headaches, currently on medical 
regimen, resolved.  In February 2005, the veteran complained 
of chronic migraine headaches that did not change in severity 
or pattern.  

The report of a May 2004 VA neurological examination 
documents the veteran's report of headaches occurring two 
times per day, usually lasting until he uses his Imitrex 
nasal spray that causes relief within a few minutes.  The 
veteran reported emergency room intervention for headaches on 
6 occasions within the preceding year.  Following 
examination, the diagnosis was headaches with mixed vascular 
and tension type.  

The report of a January 2006 VA neurological examination 
documents the veteran's reports of periodic headaches mostly 
in the morning or at night.  The veteran indicated that as 
long as he takes his Vicodin, he is OK.  He also indicated 
that he gets a good response from Imitrex, but if he did not 
have Vicodin, he would be in the emergency room for headaches 
almost every day.  Following examination, the resulting 
diagnosis was chronic daily headaches, tension type 
(Multifactorial:  depression, tension, polysubstance abuse 
and dependence, being raped when young, c-spine DJD, and 
Facial Injury.)

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's overall disability picture 
more nearly approximates the criteria required for a 30 
percent evaluation under Diagnostic Code 8100, but does not 
approach or approximate the criteria for a 50 percent rating.  
See 38 C.F.R. § 4.7.  The veteran has consistently reported 
having severe headaches on a daily basis throughout his 
outpatient treatment.  The Board also notes that the May 2004 
VA examination noted the veteran's complaints of 
incapacitating headaches that occurred 6 times per year.  In 
light of all of these findings, the Board finds that no more 
than a 30 percent evaluation is warranted for the veteran's 
migraine headaches disability. See 38 C.F.R. § 4.7.

Clearly, a 50 percent disability rating is not warranted at 
this time.  The record contains no objective medical evidence 
indicating that the veteran's headaches have caused severe 
economic inadaptability.  Although the veteran has indicated 
that he cannot work due to the headaches, there is no medical 
evidence to that effect.  In fact, the evidence documents 
that although the veteran's headaches may be severe and 
frequent, he is able to obtain almost instantaneous relief 
through medication.  The veteran has supplied no objective 
evidence of absences from work due to his migraine headaches, 
and no medical evidence has pointed to such absences.

The Board also concludes that an extraschedular evaluation is 
not warranted in the veteran's case . In short, the veteran's 
service-connected headaches do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Accordingly, an extraschedular evaluation is not warranted.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim, and as such, a disability rating of in 
excess of 30 percent may not be assigned for the veteran's 
service-connected migraine headaches under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  The benefit of the 
doubt doctrine has been considered in this adjudication, but 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





Compensable Rating - Residuals of Left Inguinal Hernia Repair 

The veteran asserts that a compensable disability evaluation 
is warranted for his service-connected residuals of a left 
inguinal hernia repair.  He has made no specific allegations 
regarding this claim.  

The Rating Schedule provides compensable ratings for the 
residuals of an inguinal hernia when there is evidence of 
postoperative recurrent, readily reducible hernias that are 
well-supported by a truss or a belt (10 percent), small, 
postoperative, recurrent or unoperated irremediable hernias 
which are not well-supported by a truss or not readily 
reducible (30 percent), or large, postoperative, recurrent 
hernias which are not well-supported under ordinary 
conditions and not readily reducible when considered 
inoperable (60 percent).  38 C.F.R. § 4.114, Diagnostic Code 
7338 (2006).  Small, reducible hernias or hernias without 
true protrusion are not compensable.  When there is bilateral 
involvement and the second hernia is also compensable, 10 
percent is added to the evaluation for the less severe 
compensable hernia.  Id.

In this case, service medical records show the veteran 
underwent left inguinal hernia repair in September 1974 
following a heavy lifting injury.  Clinical evaluation upon 
separation examination in September 1975 reveals normal 
findings in the abdomen and viscera (including hernia), and a 
left inguinal hernia scar.  

Upon VA examination in January 2006, it was noted, by 
history, that a herniorraphy had been done in 1975, with no 
residuals and no complaints.  Physical examination revealed 
status post herniorraphy, left, with no recurrence, no local 
pain or tenderness, and a well-healed, almost non-visible 
scar.  The resulting diagnosis was "status post left 
inguinal hernia repair, normal exam."  .

Based upon the evidence, the Board finds the veteran's left 
inguinal hernia repair is essentially manifested by no 
residual disability.  There is no evidence of reducible 
hernia or hernia without true protrusion.  There is no 
evidence of a recurrent, readily reducible hernia on the left 
side.  Under the circumstances, the Board finds that the 
evidence does not support the assignment of a compensable 
rating at this time under Diagnostic Code 7338.  

The Board also finds there is no objective evidence of a 
painful superficial scar, or a scar that limits motion, or 
that is in excess of 39 square centimeters for consideration 
of a higher rating under any alternative rating criteria for 
scars.  Diagnostic Codes 7800, 7801, and 7802 (2002)(2006).  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral under 38 C.F.R. § 
3.321 is not warranted.  The preponderance of the evidence is 
against the claim for a compensable rating for residuals of a 
left inguinal hernia repair at this time, and the claim is 
denied.  The benefit of the doubt doctrine is not for 
application because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Not having received new and material evidence to reopen a 
claim of entitlement to service connection for depression, 
the appeal is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to a disability evaluation in excess of 30 
percent for migraine headaches is denied.  

Entitlement to a compensable disability evaluation for 
residuals of a left inguinal hernia repair is denied.  




REMAND

In September 2002, the veteran filed a claim for service 
connection for hepatitis C.  In October 2002, he alleged that 
his risk factors for the disorder included visiting ladies of 
the night at Fort Hood, Texas, in 1973 and 1974, and 
Butzback, Germany, in 1974 and 1975, and his intravenous 
cocaine use as documented in his post-service VAMC, Temple, 
medical records.  

The veteran's service medical records document a urinalysis 
in September 1975 for possible hepatitis with negative 
findings.  The post-service medical evidence document the 
current diagnosis of hepatitis C.  

The Board recognizes that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.

Although, the claims file contains a record of the veteran's 
failure to report for a December 2002 neurological 
examination, there is no indication that the veteran was 
scheduled for an examination pertaining to his claim for 
service connection for hepatitis C.  Moreover, there is no 
record that the veteran was notified of the consequences of a 
failure to report for such an examination.  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Essentially, the Board may not base a 
decision on its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The 
necessity for an appropriate examination is shown for the 
proper assessment of the veteran's claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

Accordingly, this case is REMANDED for the following:

1.  The VBA AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a 
specialist in infectious diseases, if 
available, or otherwise to an 
appropriate specialist, including on a 
contract/fee basis if necessary, to 
determine the relationship, if any, 
between hepatitis C, if found, and 
active service.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  
The examiner should obtain a complete 
history of hepatitis, substance abuse, 
and prostitution activity from the 
veteran.  The examiner should provide 
explicit responses to the following 
with a complete rationale for any 
opinions expressed:
(1) After reviewing the results of all 
indicated special studies, what is the 
likelihood (very likely, as least as 
likely as not, highly unlikely) that 
the veteran has hepatitis C?
(2) If the veteran has hepatitis C, is it 
very likely, highly unlikely, or as least 
as likely as not (examiner to choose one) 
that hepatitis C began in active service? 
(3)  If so, the examiner should state the 
etiology to include discussion of risk 
factors for the opinion.
Discussion of the pertinent evidence 
of record will be of great assistance 
to the Board of Veterans' Appeals in 
its deliberations regarding the most 
likely source of the veteran's 
hepatitis C infection.
If the examiner is unable to make such 
determinations based upon the existing 
evidence, he or she should so state 
including the reasons for such 
determination.  A complete rationale for 
any opinions expressed should be 
provided.

2.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  In 
particular, the VBA AMC should review the 
requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for hepatitis C.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection, and may result in 
a denial.  38 C.F.R. § 3.655 (2006).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


